DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2	This instant Office Action is in response to Amendment filed on 10/25/2021.
3.	Claims 2 and 11 are currently cancelled. 
4.	Claims 21-26 are new. 
5.	Claims 1, 3-10, and 12-26 numbered accordingly are allowed herein. 
6.	This Office Action is made Notice of Allowance.
Response to Arguments
7.	Applicant’s arguments regarding the amendment filed on 10/25/2021 have been fully considered; however in light of Applicant’s amendment that distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 
Allowable Subject Matter
1.	Claims 1, 3-10, and 12-26 are allowed herein and numbered accordingly. 
2.	As to Independent Claims 1, 10, and 17 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Morioka US 20140086141 discloses in Section [0001] Method relate to a base station, an Intermediate device, and a terminal device; Section [0019] The base station is operable to transmit downlink signals to the terminal device, the downlink signals comprising terminal control signal; Section [0021] Downlink provided directly from the base station to the Section [0036] The intermediate device are dedicated relays/relay nodes; Section [0047] The intermediate device receive from the terminal device uplink signal; Section [0048] The intermediate device comprise a transmitter to transmit the received uplink signals indicated by the terminal control signals; Section [0020] The terminal device is operable to transmit the uplink signals to the base station (i.e. destination) via the intermediate device (i.e. signal forwarding device) identified by the terminal control signals; Section [0026] The terminal control signals comprise scheduling information having more than one address fields comprising transmitter and receiver addresses; the address fields may be radio network temporary identifiers-RNTIs (i.e. identifiers); furthermore it is implicit that uplink data is to be transmitted to the base station; Section [0101] The addresses may be RNTIs which serve to identify various devices including base stations; the prior art, Phan et al. US 20130084795 discloses in Section [0023] the base station communicates all downlink data directly to the terminal device and receives all uplink data through the relay node; From the viewpoint of the relay node, the relay node receives uplink data and control information of the second logical connection from the terminal device and relays the received information to the base station; Section [0026] With respect to the second logical connection, the relay node may assist both the terminal device and the base station in all the necessary uplink control functions delivered directly from the base station to the terminal device; In this new arrangement, downlink physical layer channel quality indicator (CQI) reporting, physical (L1) and/or Link (L2) layer hybrid automatic repeat request (HARQ) acknowledgements, L2 radio link control (RLC) status reporting, and other control information may be routed through the relay Node; The relay node may be configured to relay the control information to the base station according to a determined relay scheme.  The base the prior art, Saito et al. US 20120213148 discloses in Sections [0002] A relay device for relaying between the base station and the terminal is of type Amplify & Forward (i.e. scheme), and has a function for amplifying and transmitting received signals; Section [0003] There is another known relay device which is of type Decode & Forward type (DF type); and the prior art Kwon et al. US 2009/0290528 in particular [Figs. 1 and 5, Sections 0036, 0038, 0044, 0115].
However, Morioka, Phan, Saito, and in further view of Kwon do not render obvious in combination with other limitations in the independent claims the claim elements receiving, at an origination device, a downlink signal; in response to receiving the downlink signal, transmitting, from the origination device, a first uplink signal to a signal forwarding device, the first uplink signal comprising a destination identifier and a downlink channel feedback report comprising downlink channel measurements of the downlink signal; and transmitting a forwarded signal, from the signal forwarding device, to a destination associated with the destination identifier, the forwarded signal being a second uplink signal based on the first uplink signal.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1, 3-10, and 12-26 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1, 3-10, and 12-26 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                           Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

November 14, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477